675 S.E.2d 657 (2009)
Jerry S. MILLS, Individually and as Executor for the Estate of Pauline E. Mills, deceased
v.
WACHOVIA BANK NA, as Successor in Interest to First Union National Bank of North Carolina, Ann M. Tomberlin, Doris M. Greene, Mathan J. Greene, Bobby K. Helms and Cynthia H. Simpson.
No. 356P08.
Supreme Court of North Carolina.
March 19, 2009.
Franklin S. Hancock, Monroe, for Mills.
H. Ligon Bundy, Monroe, for Greene, et al.
Michael G. Adams, A. Todd Sprinkle, Charlotte, for Wachovia Bank.

ORDER
Upon consideration of the conditional petition filed on the 13th day of August 2008 by Defendant (Wachovia Bank) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 19th day of March 2009."